Citation Nr: 1745150	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating greater than 10 percent prior to June 1, 2012 and 40 percent thereafter for atrophy of the right upper arm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



FINDING OF FACT

In August 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing through his representative, that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue listed above have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1977 through November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, in August 2017, the Veteran's representative submitted a written and signed statement wherein the Veteran withdrew the appeal of his claim for an increased rating greater than 10 percent prior to June 1, 2012 and 40 percent thereafter for atrophy of the right upper arm.  Therefore, since the Veteran's correspondence occurred prior to the promulgation of a Board decision on appeal and constitutes a formal withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to these matters.  The Board does not have jurisdiction to further review the appeal.


ORDER

The appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


